Citation Nr: 1636207	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  11-07 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for coronary artery disease (CAD), to include as secondary to a service-connected nonspecificed depressive disorder. 

3.  Entitlement to service connection for a disability manifested by chest pain other than CAD.

4.  Entitlement to service connection for a headache disability.

5.  Entitlement to service connection for a right eye disability. 

6.  Entitlement to an effective date earlier than December 22, 2003 for the award of service connection for a nonspecified depressive disorder.

(The issues of whether a November 1957 rating decision contains clear and unmistakable error (CUE) and entitlement to an initial rating in excess of 50 percent for a nonspecified depressive disorder prior to August 31, 2011 are addressed in a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and his sons.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1952 to January 1954.  This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and March 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issues on appeal were previously before the Board in February 2015 when they were remanded for further development by the originating agency.  The case has now returned to the Board for additional appellate action.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the San Antonio RO in October 2014.  He also testified before a second VLJ at a videoconference hearing in June 2016.  Transcripts of both hearings are of record and reflect that the October 2014 hearing only addressed the claims decided in this decision, i.e. the claims for service connection and an earlier effective date for the award of service connection for a nonspecified depressive disorder.  These claims were not addressed at the June 2016 videoconference hearing.  Thus, while the Veteran appeared at two Board hearings before two different VLJs, the hearings covered separate issues with no overlap and single-judge disposition is appropriate for each appeal.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011); 38 C.F.R. § 20.707 (stating that the VLJ who conducts a hearing shall participate in making the final determination of the claim).  The issues covered at the June 2016 videoconference hearing are addressed in a separate Board decision by the VLJ who conducted that hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A chronic cervical spine disability, currently diagnosed as degenerative joint disease and degenerative disc disease, was not present in service or until years thereafter, and is not related to any incident of active duty service.

2.  CAD was not present in service or until years thereafter and is not related to any incident of active duty service or a service-connected disability.

3.  The Veteran does not have a chronic disability manifested by atypical chest pain; his complaints of atypical chest pain are manifestations of a service-connected nonspecified depressive disorder

4.  The Veteran does not have a chronic disability manifested by headaches related to service; his complaints of headaches are manifestations of a service-connected nonspecified depressive disorder and nonservice-connected postconcussive syndrome incurred many years after service.


5.  The Veteran does not have a chronic disability manifested by right eye dysfunction; his complaints of blurred and double vision are due to a refractive error and other congenital eye conditions and he did not incur an additional disability due to aggravation by a super-imposed injury during active duty service    

6.  In September 1956, the RO received the Veteran's initial claim for entitlement to service connection for an acquired psychiatric disability, characterized as headaches due to seizures. 

7.  Service connection for a dissociative reaction was denied in a January 1957 decision as the claimed condition was a constitutional or developmental abnormality and not a disability under the law.  

8.  In response to new evidence submitted by the Veteran, the RO issued a November 1957 rating decision finding CUE in the January 1957 denial of service connection based on the finding of a constitutional or developmental abnormality.  

9.  The November 1957 rating decision continued the denial of service connection for an acute dissociative reaction as the evidence did not establish a current chronic disability.  The Veteran was not provided notice of the November 1957 rating decision, but the rating decision is final.  

10.  A claim to reopen service connection for an acquired psychiatric disorder was received by VA on December 22, 2003.  Service connection for a nonspecified depressive disorder was granted in a March 2011 rating decision and an initial 50 percent evaluation was assigned from December 22, 2003.

11.  The award of service connection for a nonspecified depressive disorder in the March 2011 rating decision was not based on receipt of additional service department records or evidence received within a year of the initial decision considering and denying the claim.

12.  The currently-assigned effective date of December 22, 2003 is earlier than the date entitlement to the benefit was shown and the date the current claim to reopen service connection was received.


CONCLUSIONS OF LAW

1.  A chronic cervical spine disability was not incurred in or aggravated by active duty service, nor may its incurrence or aggravation be presumed.  38 U.S.C.A. §§  1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

2.  CAD was not incurred in or aggravated by active duty service, nor may its incurrence or aggravation be presumed, and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

3.  A chronic disability manifested by atypical chest pain was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

4.  A chronic headache disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

5.  A chronic right eye disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(c), 4.9.

6.  The criteria for an effective date earlier than December 22, 2003 for the award of service connection for a nonspecified depressive disorder are not met.  38 U.S.C.A. §§ 5101, 5110, 7105; 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.303, 3.400.






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Regarding the claim for an earlier effective date, this appeal arises from the Veteran's disagreement with the initial effective date assigned following a grant of service connection for a depressive disorder.  Once service connection is granted, a claim is substantiated and additional notice is not required.  Additionally, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no additional discussion of the duty to notify is required.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).
                                                                                                      
In this case, VA has obtained all records of treatment reported by the Veteran, including service treatment records and records of VA and private treatment.  The Veteran was awarded disability compensation from the Social Security Administration (SSA) in April 1976, but the SSA indicated in January 2009, April 2015, and October 2015 that the records associated with the award of benefits were destroyed and unavailable for procurement by VA.  The Veteran was also provided proper VA examinations and medical opinions addressing the nature and etiology of the disabilities on appeal in December 2015.  The Board also observes that the Veteran waived any further development of his claims in various statements and reports of contact dated in 2015.  

The Board finds that VA has complied with the February 2015 remand orders of the Board.  In response to the Board's remand, copies of all available VA treatment records dated from 1957 to 2003 were obtained and added to the claims file and the Veteran was provided VA examinations and medical opinions in December 2015.  He was also contacted in June 2015 and asked to identify all private health care providers who treated his claimed disabilities from 1957 to 2003.  Several days later, the Veteran replied that he had no additional evidence to submit.  A supplemental statement of the case (SSOC) was then issued in January 2016.  Therefore, VA has complied with the remand orders of the Board.  

For the above reasons, the Board finds that VA has complied with the duties to notify and assist the Veteran.  


Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis and cardiovascular-renal disease, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 


Cervical Spine Disability

The Veteran contends that service connection is warranted for a disability of the cervical spine as it was incurred due to various injuries during active duty service.  The Board finds that a current disability is established; radiographic reports dated throughout the claims period demonstrate degenerative joint disease and degenerative disc disease of the cervical spine.  Cervical spondylosis was also diagnosed upon VA examination in December 2015.  The first element of service connection is therefore present.  

The Board also finds that an in-service injury is demonstrated.  Service treatment records are negative for any complaints of neck pain or any specific injuries to the cervical spine; however, the Veteran incurred several head injuries during service.  In December 1952 and August 1953, the Veteran was struck in the head in circumstances involving alcohol.  He was diagnosed with a concussion following the first injury and a right eye contusion after the second.  A July 1953 cervical X-ray was normal and no cervical abnormalities or complaints were noted following the August 1953 injury.  One month later, in September 1953, the Veteran was seen for medical treatment after hitting his whole body and head against the wall in his quarters.  The injuries were apparently self-inflicted and alcohol was again involved.  He had no obvious lesions and no cervical problems were identified.  The Veteran was later separated from active service in January 1954 following an October 1953 inpatient admission for an acute dissociative reaction and subsequent diagnoses of a passive-dependent character disorder and neurosis with hysterical features.  He testified during the December 1953 Board of Officers Proceeding that he had no memory of the events surrounding his various head injuries during service and his spine was normal upon physical examination for separation in January 1954.  Although service records do not document any complaints or treatment related to the Veteran's cervical spine, the Board finds that in-service injuries are demonstrated based on the injuries incurred December 1952, August 1953, and September 1953.

Turning to the third element of service connection, a nexus between the current cervical spine disability and the in-service injury, service and post-service records do not support claim.  As noted above, service records do not document any complaints or treatment related to the Veteran's cervical spine despite the incurrence of several head injuries.  The Veteran's spine was normal at the January 1954 separation examination.  There are also no documented complaints of neck pain in the post-service medical records until July 1974, more than 20 years after service, when the Veteran was seen at the VA Medical Center (VAMC) for pain in his neck following a 12 foot fall from the back of a truck.  A cervical X-ray was negative and no chronic condition was identified.  A follow-up X-ray in December 1974 indicated minimal degenerative changes at the C5 level of the spine and this finding represents the first diagnosis of a chronic condition of the cervical spine.  There are clearly no findings of cervical arthritis within a year from active duty service to allow for service connection on a presumptive basis and service connection for arthritis as chronic disease is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 
The Veteran's post-service treatment records also contain specific medical findings weighing against the claim for service connection.  These records document the Veteran's involvement in numerous motor vehicle accidents with accompanying cervical injuries and indicate that many of his earlier complaints of neck pain were somatic in nature and associated with his service-connected psychiatric disorder.  Beginning in July 1974, the Veteran was seen numerous times at the VAMC for complaints of neck pain.  No organic cause was identified for the Veteran's pain prior to a 1984 car accident, even with consideration of the degenerative changes observed on the December 1974 X-ray.  For example, in January 1975, the Veteran was seen at the VAMC general medical clinic and the examining physician observed that the Veteran experienced a personality change and anger when discussing his neck pain.  The degenerative changes noted on the December 1974 cervical X-ray were characterized as unremarkable and did not explain the Veteran's complaints of neck pain.  An August 1975 VA orthopedist could not identify any etiology for the Veteran's neck pain and in February 1976, the Veteran was diagnosed with "facility abuse" based on his consistent reports of non-specific neck pain and swelling.  Psychiatric treatment records throughout this period also document a diagnosis of hysterical neurosis with conversion-type symptomatology and associated complaints of pain without physical origin or organic etiology.  

In 1984 and 2003, the Veteran was involved in serious motor vehicle accidents and several of his healthcare providers have provided medical opinions linking his cervical disabilities to these and similar incidents.  In August 1984, the Veteran was seen at the VAMC and Southwest General Hospital with severe pain and cervical spasms following a motor vehicle accident.  The private records note that he was arrested for driving under the influence and reported previous "whiplash" injuries from car accidents.  An X-ray indicated mild degenerative changes evidenced by small osteophytes and a cervical myelogram showed minimal spondylosis.  In January 1989, a VA neurologist noted the Veteran had a history of approximately 10 motor vehicle accidents with neck injuries and concurrent headaches.  Additional motor vehicle accidents and accompanying complaints of neck pain are also documented in May 1975 and May 1992.  

The Veteran was involved in another motor vehicle accident in November 2003 and a June 2004 medical opinion from a private physician links the Veteran's current cervical disability to this incident.  The June 2004 letter notes that the Veteran demonstrated marked limitation of motion of the cervical spine as well as marked pain and spasms during a physical examination in November 2003. These symptoms were still present during a May 2004 examination.  The Veteran was diagnosed with a very severe sprain of the cervical spine, cervical spondylosis, and chronic hard discs at C5-C6 and C6-C7 all sustained secondary to the motor vehicle accident.  

The record contains two other medical opinions addressing the etiology of the Veteran's cervical spine disability: one from a private physician and the other from a VA examiner.  The first, dated in October 2006, was submitted by the Veteran and was issued by a private doctor specializing in adult and adolescent psychiatry.  The private opinion states that based on review of the Veteran's medical records, "I believe that most likely the Veteran's cervical pain is related to the accident he had while serving in the military."  The Board finds that this medical opinion is of little probative value as it is vague and is not accompanied by any supportive rationale.  The private doctor does not provide any specifics in the proffered opinion, to include identifying any disability beyond a vague reference to "cervical pain," nor does the doctor indicate what medical records formed the basis of the opinion.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The October 2006 private medical opinion is therefore of little probative value.

In contrast, the Board finds that the medical opinion provided by a December 2015 VA examiner is entitled to significant probative weight.  Based on a thorough review of the service and post-service evidence, the VA examiner determined that the Veteran's current cervical spine disability (cervical spondylosis) was not incurred in or caused by active duty service.  The examiner provided a full rationale for this conclusion, noting that service treatment records were silent for complaints of cervical pain and a chronic disability was not identified until several decades after the Veteran's separation from active duty.  The examiner also observed that the Veteran began to experience a worsening of his symptoms after the November 2003 motor vehicle crash.  This opinion was rendered based on an accurate and complete review of the facts and was well-supported with reference to specific evidence in the claims file.  The Board therefore finds that it is the most persuasive of the medical opinions of record and the weight of the competent medical evidence clearly weighs against the Veteran's claim for service connection.  Id.

The Veteran has reported a competent history of a continuity of symptoms since service.  Service connection is possible for certain chronic disabilities, such as arthritis, under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran has not provided a clear history of continuous neck pain since service; he testified in October 2014 that his neck pain began during active duty, but did not specifically state that it continued to the present day.  He also testified during a July 2012 RO hearing that it was "possible" he injured his neck during his in-service head injuries.  Assuming the Veteran intended to allege a continuous history of neck pain since service, the Board notes that lay statements are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may also weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Board finds that the Veteran's reported history of continuing symptoms of neck pain since service is not credible due to numerous inconsistencies in the objective records and in the Veteran's own statements.  Although the Veteran testified that his neck pain began during service, service treatment records are completely negative for any complaints or treatment for neck pain.  In fact, there is no documentation of neck pain until more than 20 years after service, when the Veteran sought VA treatment for neck complaints after a fall from the back of a truck.  He has never attributed his neck pain to service while receiving medical treatment and post-service clinical records document the Veteran's reports that his cervical spine disability is the result of numerous motor vehicle accidents.  In a December 2006 statement to VA, he reported injuring his back in a forklift accident during service and two years later, in December 2008, stated that his neck was injured when he was pushed down and beaten by several members of a flight squad.  These statements, describing the onset of neck pain, are clearly at odds with one another and lessen the credibility of the Veteran's reported history.  Additionally, the Veteran has also consistently reported experiencing memory problems.  He testified during a December 1953 Board of Officers proceeding that he had no memory of the in-service incidents involving alcohol and head injuries.  He has also consistently reported experiencing memory loss since a July 1975 psychiatric appointment at the VAMC and testified in October 2014 that his memory was poor.

In short, the Board finds the Veteran's testimony that he experienced the onset of chronic cervical spine pain in 1953 that has continued to the present day lacks credibility in light of the completely negative service records, the absence of a chronic disability for more than 20 years after service, the Veteran's unclear memories surrounding the accident and injuries, and other inconsistencies in his post-service reports.  As the Veteran's history of continuous symptoms since service is not credible, service connection under 38 C.F.R. § 3.303(b) is not possible. 

The Board has also considered the Veteran's statements that his current cervical spine disability is related to an injury during service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to report observable symptoms, such as the onset of neck pain, but finds that his opinion as to the cause of the pain simply cannot be accepted as competent evidence.  Jandreau at 1376-1377; Buchanan at 1336.  Furthermore, the Veteran's contentions are clearly outweighed by the competent medical evidence of record, including the medical opinion of the December 2015 VA examiner.  

In sum, the post-service medical evidence of record shows that the first evidence of a chronic cervical spine disability was many years after the Veteran's separation from active duty service.  In addition, the weight of the competent medical evidence is against the claim and the Board has determined that the lay statements of continuous symptoms since service are not credible.  The weight of the evidence is therefore against a nexus between the claimed disability and military service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


CAD and Atypical Chest Pain

The Veteran contends that service connection is warranted for a disability manifested by chronic chest pain, to include CAD.  After review of the evidence, the Board finds that the Veteran's complaints of atypical chest pain are manifestations of his service-connected psychiatric disorder and are not a separate chronic disability for which service connection may be granted.  Additionally, service connection is not warranted for CAD as the evidence establishes the condition is not etiologically related to service and is not caused or aggravated by his service-connected depressive disorder.  The Board will first address the direct service connection aspects of the claim before turning to the contentions regarding secondary service connection for CAD. 

As a preliminary matter, the Board notes that the Veteran is claiming service connection for two separate conditions: atypical (non-cardiac) chest pain and a cardiac disability diagnosed as CAD.  The record establishes a long history of atypical chest pain, but as discussed in further detail below, the Veteran's atypical chest pain is not related to CAD or any other cardiac condition.  It is instead a manifestation and symptom of the service-connected depressive disorder and is not considered a disability for which service connection may be granted.  

With respect to the claim for a cardiac disability, a current disability and in-service injury are established in this case.  The Veteran has received consistent treatment for CAD since December 2003 and has undergone several related surgical procedures including a cardiac catheterization and stent placement in January 2004.  An in-service injury is also established as the Veteran reported experiencing chest pain on several occasions during service.  The primary issue for consideration, therefore, is whether the Veteran's CAD is related to his complaints of chest pain during service.  

Service records document complaints of chest pain, but do not establish the presence of a chronic cardiac disability.  The Veteran was examined in connection with reports of chest pain on several occasions in July and September 1953.  All objective cardiac tests were negative with normal chest X-rays and a normal echocardiogram.  On September 28, 1953, a military physician concluded that there was no discernible cardiac disorder to account for the Veteran's complaints of chest pain.  The Veteran returned to the clinic two days later and his symptoms were characterized as largely functional.  He was later admitted for inpatient psychiatric treatment in October 1953 and diagnosed with an acute dissociative reaction manifested by a brief episode of irrational and combative behavior associated with alcohol intake.  In December 1953, he was diagnosed with passive-dependent neurosis with hysterical features.  The Veteran was administratively separated from active duty service and no physical abnormalities were noted on the January 1954 physical examination for separation or the accompanying chest X-ray.  In short, no chronic cardiac disability or other physical cause was identified to account for the Veteran's chest pain during active duty service. 

There are also no post-service complaints of chest pain until May 1979, more than 25 years after the Veteran's discharge from active duty service.  At that time, he was found to have a history of chronic depression with multiple somatic complaints, including right-sided chest pain.  A cardiac condition was not identified; rather, the Veteran was diagnosed with occasional substernal chest pain.  The Veteran continued to make vague complaints of chest pain and they were characterized as somatic symptoms with minimal organic signs.  In October 2001, the Veteran reported to the VAMC urgent care department with chest pain and a chest X-ray demonstrated vascular congestion and cardiomegaly.  He was referred to the cardiology department for a full work-up, but was only diagnosed with acute coronary syndrome and noncardiac chest pain.  In fact, a chronic cardiovascular disability was not identified until November and December 2003 when CAD was diagnosed based on stress test findings consistent with ischemia.  There are clearly no findings of cardiovascular-renal disease within a year from active duty service to allow for service connection on a presumptive basis and service connection for CAD as chronic disease is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Even after CAD was diagnosed and treated at the VAMC, the Veteran continued to receive treatment for atypical chest pain not associated with any cardiac defect or disorder.  In May 2005, he was admitted for chest pain after a cardiac catheterization, but the inpatient treatment records clarify that the chest pain was atypical in nature and probably non-cardiac.  During a December 2005 cardiology examination, the Veteran was noted to have a prolonged history of atypical chest pain with no objective findings of ischemic changes.  Given the prolonged duration of his chest pain complaints and negative tests, the VAMC cardiologist concluded it was unlikely the Veteran had significant ischemia.  Thus, even after the diagnosis of CAD was rendered, the Veteran continued to experience atypical chest pain without an identified physical cause. 

The record before the Board contains several medical opinions addressing the etiology of the Veteran's chest pain and CAD.  In an October 2006 letter, a private physician specializing in adult and adolescent psychiatry opined that the Veteran's "chest pain with surgeries" was related to the chest pain he experienced during service.  The Board finds that this medical opinion is of little probative value as it is not accompanied by any explanation or rationale.  The private physician does not specify what records were reviewed in connection with the medical opinion, nor does the physician provide any detail regarding the Veteran's complaints during service or his current disability beyond characterizing them as "chest pain with surgeries."  The lack of support, detail, and basis for the medical opinion renders it of little probative value.  See Nieves-Rodriguez at 304; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The record also contains a December 2015 medical opinion from a VA examiner weighing against the claims for direct service connection.  After physically examining the Veteran and reviewing the complete claims file, the VA examiner concluded that the Veteran's chest pain with CAD was not etiologically related to active duty service.  The examiner noted the Veteran's complaints of chest pain during service, but also observed that an in-service cardiac evaluation showed normal cardiac function with a normal echocardiogram.  The Veteran's symptoms were treated with Belladonna and Phenergan elixir with no further treatment recommendations and he did not present with CAD until December 2003, almost 50 years after separation from military service.  The December 2015 VA medical opinion was accompanied by a well-reasoned rationale with specific reference to evidence in the claims file.  It is therefore entitled to significant probative value.  Id.

To the extent the Veteran has reported a history of continuous chest pain since active duty service, service connection is possible for cardiovascular-renal disease as a chronic disease based on a continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  The Veteran is competent to report that he experienced continuous chest pain since service, but the Board finds that these reports are not credible in light of the contents of the objective medical records and his admitted memory problems.  Service and post-service records clearly establish that the Veteran did not develop coronary disease until many decades after military service.  All examinations and objective testing performed during service indicated normal cardiac function and the Veteran did not report any chest pain until more than 25 years after his discharge from military service.  Post-service records characterize the Veteran's complaints of chest pain in the 1970s, 1980s, and 1990s as somatic manifestations of his psychiatric disorder.  Furthermore, on numerous occasions the Veteran has reported experiencing memory impairment, especially as regards his active duty service.  His testimony in October 2014 and statements to VA are unclear with respect to a continuity of symptoms; the Veteran's primary contention is that the chest pain he experienced during service is the same that he experienced prior to the diagnosis of CAD.  In light of the above inconsistencies and the Veteran's own professed memory problems, the Board finds that any reports of a continuity of symptoms of chest pain since service are not credible.  

The Board has also considered the Veteran's statements connecting CAD to the atypical chest pain he experienced during service, but finds that he is not competent to render a medical opinion in this case.  Barr, supra.  The Veteran is certainly competent to report the character of the chest pain he experienced during and after service, but his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau at 1376-1377; Buchanan at 1336.  In any event, his lay statements are clearly outweighed by the evidence against the claim, including the contents of the clinical medical records and the opinion of the December 2015 VA examiner.  

The Board will now turn to whether service connection is warranted for CAD as secondary to the service-connected depressive disorder.  He has not provided any specific contentions in regard to the claim for secondary service connection; he only testified in October 2014 that he believed his psychiatric disorder was making his heart problem worse.  There is no competent evidence in support of the claim for secondary service connection.  None of the Veteran's treating physicians have indicated a link exists between the service-connected depressive disorder and the diagnosed CAD, and as noted above, the Veteran is not competent to provide an opinion regarding the etiology of his claimed disability.  Additionally, the  record contains an April 2016 VA medical opinion against secondary service connection.  The examiner's opinion was accompanied by a thorough rationale describing the effect of major depressive disorder on the body and comparing it to the manifestations of CAD.  The examiner concluded that while major depressive disorder can cause symptoms of fatigue, tiredness, or a feeling of being short of breath, it does not cause damage or disease to the blood vessels or cause deposits (plaque) or inflammation in arteries.  The examiner also observed that major depressive disorder does not cause decreased blood flow, blockage, or physiologic changes to the coronary artery or damage to the heart muscle.  Based on this information, the VA examiner found that the Veteran's diagnosed depressive disorder is not a causative or aggravating factor in his CAD.  As there is no competent evidence in support of the claim for secondary service connection, it must be denied.  

In sum, the Board finds that the evidence weighs against a finding the Veteran's CAD is etiologically related to his in-service complaints of chest pain.  The Board has considered the Veteran's reports of continuous chest pain related to CAD, but concludes that these statements are not credible.  There is also no competent evidence of a link between the Veteran's service-connected depressive disorder and CAD.  Regarding the Veteran's history of atypical chest pain, the service and post-service treatment records establish that there is no physical or organic explanation for the Veteran's complaints; rather, the atypical chest pain is a manifestation of the service-connected depressive disorder and not a separate chronic disability.  
Accordingly, the Board must conclude that the preponderance of the evidence is against the claims and they are denied.  38 U.S.C.A. § 5107(b) (West 2014).


Headaches

The Veteran contends that service connection is warranted for a chronic headache disability as the condition was incurred during active duty service.  After review of the evidence, the Board finds that the Veteran does not have a chronic headache disability related to service; rather, his headaches are manifestations of the service-connected psychiatric disorder and nonservice-connected postconcussive syndrome incurred due to a motor vehicle accident in November 2003. 

Service records document several complaints of headaches, but do not establish the presence of a chronic headache disability.  The Veteran incurred several head injuries during service; the first on December 31, 1952 resulted in the diagnosis of a concussion two days later.  A possible skull fracture was ruled out by a negative skull X-ray on January 3, 1953.  In August 1953, the Veteran was again hit on the head during a fistfight and complained of right eye pain and a fronto-temporal headache.  He was diagnosed with a contusion of the right eye.  One month later, in September 1953, the Veteran was noted to have hit his whole body and head against the wall of his quarters, but did not report any headaches while receiving treatment for this incident.  He was admitted for inpatient psychiatric treatment in October 1953 and diagnosed with an acute dissociative reaction manifested by a brief episode of irrational and combative behavior associated with alcohol intake.  

After his in-patient release on October 18, 1953, the Veteran returned to the clinic complaining of recurring headaches on October 21, 1953.  He was referred for a psychiatric examination and a month later diagnosed with a passive-dependent character disorder with hysterical features.  In December 1953, the Veteran was provided a neuropsychiatric examination and his reports of headaches since the October 1953 hospitalization were characterized as psychogenic headaches  with a factor of secondary gain due to passive-dependent neurosis with hysterical features.  In short, no chronic headache disability was identified during active duty and the Veteran's headaches were attributed to his psychiatric disorder by a neuropsychiatrist in December 1953.  The Veteran was shortly thereafter administratively separated from active duty service and no physical abnormalities were recorded on the January 1954 separation examination report. 

The post-service treatment records dated prior to November 2003 document a similar pattern of treatment as the service records: the Veteran was seen on numerous occasions with complaints of headaches, but no organic cause of the complaints was identified.  The first post-service evidence of a headache dates from July 1974, more than 20 years after the Veteran's separation from active duty, when he was seen at the VAMC with neck pain, headaches, and right eye blurriness following an incident where he fell approximately 12 feet from a truck.  He was diagnosed with a musculoskeletal strain.  Thereafter, the Veteran regularly returned to the VAMC for headache treatment, but objective testing did not indicate any physical cause for the complaints.  Possible diagnoses included a slow-growing brain tumor (ruled out by a negative brain scan and EEG in January 1975), tension headaches, various types of neuralgia, a possible migraine component, or that the headaches were cardiac in origin.  The only consistent finding related to the Veteran's headaches comes from his VAMC psychiatrists, who noted on multiple occasions, to include September 1976, June 1977, and March 1983, that the Veteran's somatic complaints did not have a demonstrable physical origin.  He was diagnosed with "facility abuse" in February 1976, and psychiatric testing in July 1990 indicated that he fell within the range of a mental health disorder manifested by complaints of pain attributable to somatic etiologies. 

The Veteran was also involved in several motor vehicle accidents after service resulting in complaints of headaches and neck pain.  In August 1984, he was treated at a private hospital after a motor vehicle accident and diagnosed with posttraumatic migraine headaches.  In January 1989, during a VAMC neurology examination, the Veteran reported a history of approximately 10 post-service motor vehicle accidents with concurrent headaches and neck pain.  He was also involved in a serious car collision in November 2003 and was seen in the VAMC urgent care department for postcervical headaches, though the Veteran reported at that time the headaches had been present since a November 1967 motor vehicle accident.  In any event, he was diagnosed with possible postconcussive headaches by a VA neurologist in December 2003 and postconcussive syndrome was confirmed by a December 2015 VA examiner.  Thus, the post-service treatment records show that the Veteran began to complain of headaches 20 years after service and no organic or physical cause of the headaches was identified until his involvement in multiple motor vehicle accidents in 1984 and November 2003.  

With respect to the November 2003 accident, the record contains two private medical opinions linking the Veteran's headache disability to this event.  In January 2004, a private neurologist found that the Veteran developed headaches and neck pain after a motor vehicle accident on November 12, 2003 and diagnosed vascular headaches aggravated by occipital neuralgia and underlying cervical spondylosis.  The neurologist concluded that in all medical probability the Veteran's headaches resulted from the November 2003 car accident.  Similarly, in June 2004, a second private physician found that the Veteran incurred posttraumatic headaches and a mild head concussion as a result of the November 2003 car accident.  

The Veteran submitted a third medical opinion addressing the etiology of his headaches in October 2006 from a private physician specializing in adult and adolescent psychiatry.  The private opinion states that based on review of the Veteran's medical records, "I believe that the Veteran's chronic headaches are most likely related to the accident he had while on duty in the service."  The Board finds that this medical opinion is of little probative value for the same reasons as discussed earlier in this decision-it is vague and not accompanied by any supportive rationale.  The private doctor does not provide a diagnosis of the headaches beyond noting they are chronic, and does not identify the specific "accident" in service linked to the headaches.  The doctor also does not indicate what medical records he reviewed prior to forming the proffered opinion.  The October 2006 private medical opinion is therefore of little probative value.

Weighing against the claim for service connection is the opinion of a December 2015 VA examiner.  After reviewing the complete claims file, including service treatment records, the VA examiner concluded that the Veteran's headache disability (characterized as postconcussive syndrome) was not etiologically related to active duty service and the physical altercations and head injuries that occurred therein.  The examiner observed that the Veteran was not diagnosed with headaches following the in-service injuries and was not referred for a neurological evaluation.  In contrast, he was referred to a VAMC neurologist after the November 2003 motor vehicle accident when he experienced occipital headaches with radiation to the crown of his head and was diagnosed with postconcussive syndrome.  The Board finds that the VA examiner's opinion is probative as it is based on accurate review of the facts in this case and is well-supported with reference to specific evidence in the claims file.  See Nieves- Rodriguez, supra.

The Board has also considered the Veteran's lay statements.  Service connection is possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology; however, the Veteran's headache disability is not a chronic disease listed in 38 C.F.R. § 3.309(a).  As the Veteran has reported experiencing consistent headaches since service, the Board will consider whether such statements support the claim for service connection under 38 C.F.R. §§ 3.303(a) and (d).  
As noted above, although the Veteran is considered competent to describe the features and symptoms of his injury, the Board must also determine whether his statements are credible.  As with the Veteran's statements regarding the history of his cervical spine condition and CAD, the Board finds that the reports of a continuity of symptoms with respect to his headaches are not credible.  His lay statements of constant headaches are not supported by the service and post-service treatment records which document complaints of headaches separated by a 20 year gap between his January 1954 discharge and first post-service complaints in July 1974.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  The Veteran's complaints of headaches during service were also found to include a component of secondary gain by a December 1953 neuropsychiatrist.  The Board further observes that the Veteran has provided numerous inconsistent statements regarding the onset of his chronic headaches.  In statements to VA and his treating physicians he has attributed the beginning of his headaches to various injuries in service, including undocumented instances where a forklift fell on him and he was assaulted by members of his squad.  He also identified numerous post-service injuries as the start of his symptoms including motor vehicle accidents.  The Veteran also testified in October 2014 that he experienced many memory problems and did not have a clear recollection of his behavior and injuries during service.  Therefore, the Board finds that the Veteran's reports of continuous headaches during and after service are not credible and are outweighed by the competent medical evidence of record.  

The Board has also considered the Veteran's statements connecting his current headache disability to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr, supra.  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau at 1376-1377; Buchanan at 1336.  Therefore, his statements linking his headaches to service are outweighed by the other evidence against the claim. 
In sum, the evidence establishes that the Veteran's complaints of headaches during service and prior to November 2003 were manifestations of his now service-connected psychiatric disorder.  He did not incur a chronic headache disability due to any incident or injury during active duty, and a chronic disability was not identified until after the Veteran's November 2003 motor vehicle accident.  The record contains several private and VA opinions addressing the etiology of the Veteran's disability, and they clearly weigh against a finding that his postconcussive syndrome and accompanying headaches are etiologically related to service.  The Board has considered the Veteran's statements regarding a continuity of symptoms, but finds that they are not credible and are outweighed by the competent medical evidence.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  
  

Right Eye 

The Veteran contends that service connection is warranted for residuals of a right eye injury incurred during active duty service.  He testified during the October 2014 hearing that he was hit in the right eye during service and has experienced symptoms of double vision and blurred vision since that time.  After review of the evidence, the Board finds that while the Veteran currently has several right eye disorders, they are not residuals of his in-service injury and are congenital or developmental defects.  Congenital or developmental defects, to include refractive errors of the eye, are not diseases or injuries within the meaning of the applicable legislation and service connection is precluded.  See 38 C.F.R. §§ 3.303(c), 4.9.  

Service treatment records show that the Veteran was hit over the right eye during a fistfight in August 1953.  He complained of pain over the right eye and a headache, but examination of the eye was normal and an X-ray of the right eye orbit was negative for a fracture.  A right eye contusion was diagnosed.  The next day, the Veteran returned to the clinic complaining of double vision and increased subconjunctional hemorrhage.  He was referred to the eye clinic and diagnosed with pain and swelling of the lid and a mild infection of the conjuncta.  There are no other findings or complaints related to either eye during service and the Veteran's eyes were normal at the examination for separation in January 1954.  

Post-service treatment records show that the Veteran was treated for various vision problems, but his symptoms were associated with post-service injuries and congenital or developmental defects.  The first post-service complaint of blurry vision dates from July 1974, more than 20 years after the Veteran's discharge from service, when he was seen at the VAMC following a 12 foot fall from a truck.  No eye diagnosis was rendered, and the Veteran was seen again two months later in September 1974 with numerous foreign objects in his eyes following an "explosion" at work.  The Veteran's eyes were debrided, but some particles remained and were removed with a needle.  A week later, the Veteran's bilateral eye injury was characterized as nearly resolved with no evidence of infection.  He was diagnosed with a minor refractive error and presbyopia in April 1975 and continued to receive treatment for various eye conditions including a corneal abrasion in May 1978, brow lift surgery in June 1998, hyperopia in July 2002, and vitreous detachment of the right eye with floaters in October 2002.  An April 2004 eye examination showed suspected glaucoma and posterior vitreous detachment (PVD).  A VAMC eye doctor also found that the Veteran's blurred vision and visual disturbance were likely related to PVD and early bilateral cataracts in April 2006.  A bilateral cataract extraction was performed in July 2012 and the Veteran continues to receive treatment for eye blurriness with a bilateral refractive error and suspected primary open angle glaucoma.  

A VA eye examination was performed in December 2015 and the VA examiner concluded that the Veteran's only eye conditions were congenital in nature or developmental errors of refraction.  Review of the claims file showed the Veteran had a history of head trauma and an eye contusion in 1953 with a normal service eye examination on August 11, 1953.  Post-service records documented periodic complaints of right eye blurriness, decreased visual acuity due to pseudophakia/refractive error, and current stable ocular health with fully correctable visual acuity bilaterally following cataract surgery.  The VA examiner found that the current examination and treatment records did not contain any evidence of a right (or left) eye condition or residuals due to injury during the Veteran's service.   The VA examiner's medical opinion and conclusions are accompanied by a well-reasoned explanation and make specific reference to the service and post-service evidence.  The opinion is therefore entitled to substantial probative weight.  Nieves- Rodriguez, supra.

In support of his claim, the Veteran submitted an October 2006 letter from a private physician specializing in adult and adolescent psychiatry.  The private doctor found that it was "most likely the [V]eteran's residuals of the right eye contusion [are] related to the right eye contusion he suffered while on active duty in the service."  The Board finds that this medical opinion is of little probative value as it is vague and unsupported.  The private physician does not identify or diagnose the "residuals of the right eye contusion" supposedly related to active duty and the medical opinion is wholly unsupported without any accompanying rationale or basis.  The private doctor noted that "the [V]eteran's medical records" were reviewed, but does not include any detail regarding what specific records were considered.  This lack of specificity is notable in light of the Veteran's normal eye examination during service in August 1953, the 20 year gap before any complaints or treatment after service, and the absence of any chronic right eye disability other than a congenital or development defect.  The October 2006 private medical opinion is therefore of little probative value.  

As for the Veteran's testimony connecting his eye problems to service, the Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific issue in this case, however, whether the Veteran has a chronic eye disability which is due to an injury incurred during a period of active service, falls outside the realm of common knowledge of a lay person.  Jandreau at 1377.  The Veteran is competent to testify as to observable symptoms, but his opinion as to the cause of the symptoms and whether he manifests an acquired right eye disability (rather than a congenital or developmental defect) simply cannot be accepted as competent evidence.  Id.  

Additionally, the Board finds that the Veteran's reports of continuous symptoms since service are not credible.  The Veteran testified in October 2014 that he has experienced right eye blurriness and double vision since he was struck above the right eye in August 1953.  This history is entirely at odds with the contents of the objective treatment records.  Service records show that examination of the Veteran's vision was normal after the 1953 right eye contusion and there are no other documented eye complaints until more than 20 years later, when the Veteran reported eye problems after July 1974 and September 1974 post-service injuries.  There is also no medical evidence of a right eye disorder that is not congenital or developmental in nature.  The Veteran's testimony is also inconsistent with the history he has provided for treatment purposes at the VAMC; post-service VA medical records show that the Veteran repeatedly reported a history of eye injury in 1974 due to a work-related explosion, but he never mentioned the 1953 right eye contusion to his treating physicians.  Coupled with the Veteran's numerous reports of memory loss and inability to remember the circumstances surrounding his service injury, the Board finds that his testimony regarding a continuity of symptoms since service is not credible.  

The weight of the competent evidence establishes that the Veteran does not have any current residuals from his in-service right eye injury; in fact, his only right eye disorders are congenital or development defects and are not considered disabilities under VA law.  However, service connection may be granted, in limited circumstances, for a disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993)).  In this case, it is clear that none of the Veteran's eye conditions were aggravated by any in-service injury.  He was treated for an acute contusion of the right eye in August 1953 and an accompanying visual examination of the eye was normal.  Physical examination of the eyes was also normal at the January 1954 separation examination and there is no indication the Veteran's in-service right eye injury resulted in a chronic condition.  He did not seek treatment for any complaints for more than 20 years after active duty, and his reports of eye problems in 1974 were related to other acute post-service injuries.  Therefore, a congenital or developmental eye condition was not aggravated by the Veteran's in-service eye injury and the claim must be denied.


Earlier Effective Date Claim

The Veteran contends that an earlier effective date is warranted for the award of service connection for a nonspecified depressive disorder.  Specifically, he challenges the finality of the November 1957 rating decision which denied his initial claim for service connection.  The Veteran also contends that he filed a claim for service connection prior to the December 22, 2003 date of receipt identified by the RO and the earlier claim was pending at the time service connection for a depressive disorder was granted.  

The Veteran's initial claim for entitlement to service connection for an acquired psychiatric disorder, characterized as headaches due to seizures, was received by VA in September 1956.  The RO denied the claim (recharacterized as a dissociative reaction) in a January 1957 rating decision.  The RO found that the Veteran's in-service dissociative reaction was a constitutional or developmental abnormality and denied the claim for the lack of a disability under the law.  The Veteran was provided notice of the denial of service connection in a January 29, 1957 letter. 

In November 1957, the Veteran submitted new medical evidence indicating that a dissociative reaction is an acquired psychiatric disorder and not a constitutional condition.  Based on this evidence, the RO issued a November 1957 rating decision finding CUE in the January 1957 denial of service connection for a dissociate reaction on the basis of a constitutional or developmental abnormality.  The November 1957 rating decision then continued the denial of service connection for a dissociative reaction, noting that while the Veteran was treated for an acute dissociative reaction during service, no permanent residual disability was demonstrated.  The record did not contain any evidence of the present existence of a disability associated with the in-service condition and service connection was denied.  

The Veteran was not provided notice of the denial of his claim in the November 1957 rating decision.  He contends that as a result of VA's failure to provide such notice, the November 1957 rating decision is not final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).  The Board disagrees and finds that the November 1957 is final with respect to the denial of service connection for an acquired psychiatric disorder, i.e. a dissociative reaction.

The law currently provides that a rating decision does not become final until written notification of the decision is issued to the claimant.  See 38 U.S.C.A. § 5104(a); 38 C.F.R. §§ 3.103, 3.104(a), 19.25.  See also Best v. Brown, 10 Vet. App. 322, 325   (1997) (for a VA decision to become final and binding on a veteran, he or she must first receive written notification of the decision); see, as well, Tablazon v. Brown, 8 Vet. App. 359, 361 (1995), citing Hauck v. Brown, 6 Vet. App. 518 (1994) (where an appellant never received notification of a decision denying his or her claim, then the usual one-year limit for timely appealing the decision does not begin to accrue; instead it is tolled).  The written notification must also generally explain the reasons and bases for the decision and apprise the veteran of his or her procedural and appellate rights, in the event the claimant disagrees with the decision and elects to appeal. 

However, the statutory obligation to provide a statement of appellate rights to a claimant was created by the Veterans' Benefits Amendments of 1989, Pub. L. 101-237, § 115(a)(1), 103 Stat. 2062, 2065-66, and was codified in section 3004(a) of title 38 of the United States Code (now section 5104(a)).  This provision was effective with respect to decisions rendered by VA after January 31, 1990.  103 Stat. 2066.  See Mason v. Brown, 8 Vet. App. 44, 54 (1995); Rosler v. Derwinski, 1 Vet. App. 241, 249 (1991).  Thus, prior to 1990, VA was not required to provide an appellant with a statement of appellate rights and the failure to provide such notification in November 1957 does not impact the finality of the rating decision.  The Board finds that the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder was initially denied in an unappealed and final November 1957 rating decision.  

After the final denial of his claim in November 1957, the Veteran filed a claim to reopen service connection for an acquired psychiatric disorder, claimed as depression, in December 2003.  Service connection for a nonspecified depressive disorder was granted by the Board in a January 2011 decision and implemented in the March 2011 rating decision on appeal.  An initial 50 percent evaluation was assigned to the depressive disorder effective December 22, 2003, the date identified by the RO as the date of claim.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  The effective date of an award of service connection shall be the day following the date of discharge or release if application is received within one year from such date of discharge or release.  Otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  

The effective date of an award of service connection based on new and material evidence received after a final adjudication will be the later of the date entitlement arose or the date of receipt of the reopened claim unless the new and material evidence consists of service department records, in which case the effective date will be the later of the date entitlement arose or the date of receipt of the earlier claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

A "claim" is defined in the VA regulations as "a written communication requesting a determination of entitlement or evidencing a belief in entitlement, to a specific benefit under the laws administered by the VA submitted on an application form prescribed by the Secretary."  38 C.F.R. § 3.1(p).  VA also provides for several methods in which a claimant can initiate a claim without submitting a specific application form.  Under 38 C.F.R. § 3.155, a claimant may request an application for benefits, indicate an "intent to file" by saving an electronic form, providing written intent to file on a prescribed form, or communicate an intent to file orally to a designated VA personnel who then records the contact in writing.  VA will also consider an incomplete application form as initiating a claim for benefits for the purposes of determining the effective date for any future award of benefits.  Id.    

As discussed above, the Veteran's claim for service connection for an acquired psychiatric disorder was previously denied in a final November 1957 rating decision.  Service connection for a nonspecified depressive disorder was eventually granted in a January 2011 Board decision and implemented in a March 2011 rating decision with an assigned effective date of December 22, 2003.  The new and material evidence used by the Board in January 2011 to reopen the claim did not consist of service department records; rather, reopening of the claim was based on medical treatment records and the lay statements and testimony of the Veteran and his sons.  The Board must therefore determine the appropriate effective date for the award of service connection for the Veteran's depressive disorder based on the date entitlement arose or the date of receipt of the reopened claim.  38 C.F.R. § 3.400.

The Veteran contends that he filed a claim to reopen service connection for an acquired psychiatric disorder prior to December 22, 2003 and this claim was still pending at the time service connection was granted and implemented in 2011.  Initially, the Board notes that the record does not document any communication from the Veteran to VA in the year following the November 1957 rating decision that could constitute a claim for benefits.  In fact, the claims file does not contain any documents dated during the almost 20 year period between the November 1957 rating decision and a claim for pension filed by the Veteran in September 1975.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011) (holding that VA is required to evaluate all submissions received during the year period after the initial adjudication of the claim to determine whether they contain new and material evidence).  

Next, the Board must consider whether there is any other communication from the Veteran dated prior to December 22, 2003 which could be considered a claim to reopen service connection or indicates an "intent to file" such a claim.  During the period between November 1957 and the December 22, 2003 the Veteran filed and pursued claims for entitlement to a permanent and total disability rating for pension purposes.  The Board notes that a claim by a veteran for pension may be considered a claim for compensation.  38 C.F.R. 3.151.  The greater benefit is awarded, unless the claimant specifically elects the lesser benefit.  Id.  

The Veteran's September 1975 and November 1980 claims for pension do not indicate any intent to file for service-connected compensation.  First, when describing the nature of his disabilities, the Veteran reported on the September 1975 formal application for benefits that his arthritis, diabetes, and right inguinal mass had their onset in 1974-20 years after his separation from active duty service.  Second, the VA Form submitted in September 1975 includes several sections required for claimants seeking compensation for a disability incurred in service.  The Veteran left these sections of the form blank.  Similarly, the VA Form states that items 34A-38C should be completed only if the claimant was pursuing nonservice-connected pension; the Veteran completed these sections of the form.  The November 1980 claim for pension was not submitted on a specific VA application for benefits, but noted that the Veteran was seeking "reconsideration of [the] denial of VA pension benefits."  

VA is required to "determine all potential claims raised by the evidence, applying all relevant laws and regulations."  Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  However, even the most liberal reading of the Veteran's claims for pension and the evidence submitted in their support does not indicate an intent to file for service-connected compensation.  As noted above, nothing in the Veteran's submissions implies that he was filing claims for service connection.  In August and September 1996, the Veteran submitted information pertaining to his current income and expenses; this information is clearly only relevant to a claim for pension.  VA and private medical records added to the record during this period document treatment and complaints for various conditions and in some cases reference events that occurred during active service, but the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Similarly, the mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that condition.  KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  

Although VA has a duty to liberally interpret a claimant's submissions, it is not required to conjure up issues that were not raised by the claimant.  Brannon v. West, 12 Vet. App. 32 (1998).  The Court of Appeals for Veterans Claims (Court) has further held that VA is not held to a standard of prognostication when determining what issues are presented.  See Talbert v. Brown, 7 Vet. App. 352, 356- 57; Allin v. Brown, 6 Vet. App. 207, 213 (1994): "[t]here must be some indication . ..that [a claimant] wishes to raise a particular issue . . . The indication need not be express or highly detailed; it must only reasonably raise the issue."  These cases involve the Board, not an RO, but it is clear that the reasoning employed by the Court applies to all levels within VA.  Cf. EF v. Derwinski, 1 Vet. App. 324, 326   (1991).  Although VA regulations provide that a claim for pension may be considered a claim for compensation, there is no requirement that every pension claim also be treated as a service connection claim.  The record clearly establishes that the Veteran was only pursuing pension benefits during the period prior to December 22, 2003 and he specifically filed claims for that benefit alone.  

Finally, an earlier effective date is not warranted based on the date entitlement to the benefit arose.  The March 2011 rating decision implementing the award of service connection for a depressive disorder identified December 22, 2003 as the date of receipt for the claim to reopen.  The earliest competent evidence of a link between the Veteran's psychiatric disorder and service was identified by the Board in its January 2011 decision as an October 2006 statement from a private psychiatrist.  Thus, the entitlement to the benefit sought did not arise until at least October 2006, after receipt of the Veteran's claim to reopen service connection.  Even if the record contained evidence establishing a link between the Veteran's depressive disorder and active duty service prior to receipt of the December 22, 2003 claim, 38 C.F.R. § 3.400(q)(2) is clear that the effective date for an award of service connection based on new and material evidence is the later of the date entitlement arose or the date the claim was received.  Nelson v. Principi, 18 Vet. App. 407 (2004).  Accordingly, an effective date earlier than December 22, 2003 for the award of service connection for a nonspecified depressive disorder is not possible in this case.  The pertinent legal authority governing effective dates in this case is clear and specific, and the Board is bound by this authority.  Pursuant to this authority, the Board finds that there is no legal basis by which an effective date for the grant of service connection earlier than December 22, 2003 can be assigned; hence, the claim for an earlier effective date must be denied.  38 C.F.R. § 3.400(b)(2)(i).


ORDER

Entitlement to service connection for a cervical spine disability is denied.  

Entitlement to service connection for CAD, to include as secondary to a service-connected nonspecificed depressive disorder, is denied. 

Entitlement to service connection for a disability manifested by chest pain other than CAD is denied.

Entitlement to service connection for a headache disability is denied.

Entitlement to service connection for a right eye disability is denied. 

Entitlement to an effective date earlier than December 22, 2003 for the award of service connection for a nonspecified depressive disorder is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


